Matter of Hultay (Ronald P. S.) (2016 NY Slip Op 01264)





Matter of Hultay (Ronald P. S.)


2016 NY Slip Op 01264


Decided on February 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2016

Tom, J.P., Andrias, Moskowitz, Richter, JJ.


289 500153/12

[*1]In re Barbara Hultay, et al., Petitioners-Respondents, For the Appointment of a Guardian
andfor Ronald P. S., An Alleged Incapacitated Person. 
Minor Children of Ronald P. S., etc., Interested Parties-Appellants.


Robert Rosenthal, New York, for appellants.
Schulte Roth & Zabel LLP, New York (Marcy Ressler Harris of counsel), for respondents.

Order (denominated order and judgment), Supreme Court, New York County (Laura Visitación-Lewis, J.), entered on or about December 22, 2014, which, to the extent appealed from as limited by the briefs, denied legal fees and disbursements to the minor children's attorney, Clifford Meirowitz, unanimously reversed, on the law, without costs, and the matter remanded for hearing and determination by the court or a referee, together with findings and recommendations as to the necessity and benefit inuring to the guardianship estate as the result of Mr. Meirowitz's efforts, and the reasonable value, if any, of his services.
In this guardianship proceeding, attorney Clifford Meirowitz, on behalf of the alleged incapacitated person's minor children, appearing through their mother, petitioned the court so that the children could receive notice of the proceedings and to appoint an "independent guardian of the person and property" of their father. The court granted the children's petition to the extent of providing for notice to them and the appointment of a co-guardian for their father, to manage matters affecting them.	However, the court denied Meirowitz's request for attorneys' fees and disbursements, and failed to give a reason for its denial (see Matter of Moriarty, 119 AD3d 445 [1st Dept 2014]), without which no "proper appellate review" may take place (see Matter of Verdejo, 5 AD3d 307, 308 [1st Dept 2004]). On appeal, none of the parties opposed counsel's request for fees and costs. In light of the sub silentio denial, we remand to the Supreme Court for a calculation of the amount of counsel fees and disbursements to be awarded, if any, based upon a consideration of the relevant factors and supported by adequate documentation (see Matter of Freeman, 34 NY2d 1, 9-10 [1974]; Matter of Catherine K., 22 AD3d 850, 851-852 [2nd Dept 2005]). After the court determines the minor children's fee request, it is to provide a "concise but clear explanation of its reasons for the fee award or the lack thereof" (Matter of Moriarty, 119 AD3d at 445 [internal quotation marks omitted]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2016
CLERK